DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on November 4, 2022 is entered.

	Claims 5-15, 19-35, 37, 39-60, 62, 63, 65-76, 78, 80-98, and 102-131 have been canceled.

	Claim 137 has been added.

	Claims 1-4, 16, 18, 36, 38, 61, 64, 77, 79, 99-101, and 132-137 are pending.

Claims 1-4, 16, 18, 36, 61, 64, 77, 79, 99-101, 134, and 135 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2021.
	
	Claims 38, 132, 133, 136, and 137 are currently under consideration as they read on the elected invention of an isolated binding polypeptide comprising a modified Fc domain and the species of amino acid substitution 256D and 307Q.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 38, 132, and 136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite in the recitation of “the modified Fc domain comprises modifications ….., said modification consisting of an aspartic acid (D) at amino acid position 256 and a glutamine (Q) at amino acid position 307” because the metes and bound are unclear.  It is not clear if the 256D and 307Q are the only modification of the Fc in view of the recitation of “comprises” which includes unspecified changes in the Fc domain. 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 38, 132, 133, 136, and 137 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (US 2018/0037634) for the reasons of record.

	Viswanathan et al. teach a polypeptide comprising an Fc variant comprises one or more (e.g., 2, 3, 4, 5, 6, or all) of the mutations chosen from T256D, H285N, N286D, T307Q, Q311V, N315D, or A378V, all positions are peripheral residues along Fc-FcRn interface (e.g. see [0057]-[0058]). In FIG. 18, Viswanathan et al. teach Fc mutant 222 consisting of T256D, T307Q, and Q311V. Viswanathan et al. further teach a pharmaceutical composition comprising the polypeptide (e.g. see [0006]). Viswanathan et al. teach mutations in at least one FcRn contact residues in one or more residue T256, T307 or N286 (e.g. see [0072]). Viswanathan et al. teach detailed methods of determining the binding affinity to FcRn.

	The reference teachings differ from the instant invention by including additional mutation Q311V.
	
However, Viswanathan et al. teach two mutations at positions T256 and T307 and that optionally other mutations (e.g. see [0072]). It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to mutate T256D/T307Q to the naturally occurring Fc region of a human IgG1 since Viswanathan et al. teach triple mutations T256D/T307Q/Q311V and also teach that T256/T307 substitutions can be mutated and additional substitution was optional.  An ordinary skill in the art would be able to follow the teachings of Viswanathan et al. to mutate two positions T256D and T307Q in the Fc region of a human IgG with a reasonable expectation of success for an Fc variant with improved binding to FcRn.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Applicant’s arguments have been fully considered but have not been found persuasive.
	Applicant argues that Viswanathan does not exemplify Fc variant with only double mutations 256D/307Q nor does it suggest using 256D/307Q variant for increased FcRn binding.  Applicant asserts that Viswanathan teaches working example triple mutations T256D/T307Q/Q311V and determined CDC activity and binding affinity for C1q	which does not overlapping with FcRn binding.  Applicant further argues that the instant specification discloses that 256D/307Q significantly increases FcRn binding in vitro and in animals (as shown in Tables 2A and 2B), e.g. one order of magnitude higher as compared to wildtype Fc domain.  Applicant asserts that this increase in binding to FcRn was unexpected. As such, applicant asserts that the claims are nonobvious over the cited prior art.  

	This is not found persuasive for following reasons:

	Contrary to applicant’s arguments relying upon unexpected results, note that the disclosure of an Fc variant of a wild type human IgG1 consisting of T256D/T307Q substitutions is not commensurate in scope with the instant claims encompass an isolated binding polypeptide comprising any modified human Fc domain comprises modifications that together increase its FcRn-binding affinity, said modifications consisting of 256D/307Q, or wherein the modification of the Fc domain consist of 256D/307Q relative to wildtype Fc domain. The starting human Fc domain in which the two substitutions 256D/307Q is made does not limit to the wild type human IgG1 Fc region but rather read on any human Fc including variants. As such, the recitation of Fc domain consists of 256D/307Q relative to wild type Fc domain do not limit the structure of the Fc to that of a human IgG1 Fc region consisting T256D and T307Q substitutions as disclosed in Table 2A.  

	Further, applicant’s reliance on unexpected results do not overcome clear and convincing evidence of obviousness as discussed herein.  Also see Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997). 
	
	In contrast to applicant’s assertion that the prior art does not teach FcRn binding, note that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144. 

	Here, Viswanathan explicitly teach an Fc variant comprises mutations in residues T256 and T307, optionally, further comprises a mutation in residue N286 and also teach that the mutation in residue T256 is T256D (e.g. see [0072]). Viswanathan further teach working example of an Fc variant comprises tripe substitutions T256D/T307Q/Q311V. An ordinary skill in the art would be able to follow the teachings of Viswanathan et al. to mutate two positions T256D and T307Q in the Fc region of a human IgG with a reasonable expectation of success for an Fc variant with improved properties.  Since the properties of a compound cannot be separated from the compound, see In re Papesch, 315 F.2d 381,391 (CCPA 1963) (“a compound and all its properties are inseparable), the prior art Fc variant would inherently exhibit increased binding to FcRn.  The mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  The fact that applicant has recognized another advantage, e.g. increased binding to FcRn, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See MPEP 2145 II. Additionally, since Viswanathan et al. specifically teach T256D and T307Q substitutions and teach that these two positions are peripheral residues along the Fc-FcRn interface, an ordinary skill in the art would expect that mutations T256D and T307Q would impact Fc-FcRn binding affinity.

	As such, applicant’s arguments have not been found persuasive.

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 38, 132, 133, 136, and 137 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8, 11-19, 21, and 23-33 of copending USSN 16/938,727 (reference application) for the reasons of record. 

Applicant request that the rejection be held abeyance.  As such the rejection is maintained for the reasons of record.

10.	No claim is allowed.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644